
	

113 HR 5398 IH: Marriage and Family Therapists for Veterans Act
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5398
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2014
			Mr. Peters of California (for himself, Mr. Gibson, and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for additional qualification requirements for
			 individuals appointed to marriage and family therapist positions in the
			 Veterans Health Administration of the Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the Marriage and Family Therapists for Veterans Act.
		2.Additional qualification requirements for marriage and family therapists of the Department of
			 Veterans Affairs
			(a)In generalSection 7402(b)(10) of title 38, United States Code, is amended—
				(1)in subparagraph (A)—
					(A)by inserting that is regionally accredited or before approved; and
					(B)by striking ; and and inserting a semicolon;
					(2)in subparagraph (B), by striking the period and inserting ; and; and
				(3)by adding at the end the following new subparagraph:
					
						(C)have passed—
							(i)the Association of Marital and Family Therapy regulatory board examination in marital and family
			 therapy; or
							(ii)an examination for a marriage and family therapy license given by a State board of behavioral
			 sciences or its equivalent..
				(b)Effective dateThe amendments made by subsection (a) shall apply to the appointment of an individual to a marriage
			 and family therapist position on or after the date of the enactment of
			 this Act.
			
